Order entered August 21, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00199-CR

                           NICKY EUGENE NICKENS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-00006-M

                                            ORDER
       The reporter’s record, due March 31, 2019, was filed August 20, 2019. In light of this,

we VACATE that portion of our August 19, 2019 order that orders Belinda Baraka not sit as a

court reporter.

       We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, court reporter, 194th Judicial

District Court; to the Dallas County Auditor’s Office; and to counsel for all parties.

       Appellant’s brief is DUE thirty days from the date of this order.


                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE